By the Court:
It is provided in section 5382 that “when two or more writs of execution against the same debtor are sued out during the term in which judgment was *485rendered * * * , no preference shaíl be given to either of such writs ; but if a sufficient sum of money be not made to satisfy all executions, the amount made shall be distributed to the several creditors in proportion to the amounts of their respective demands.” Section 5377 authorizes one who recovers a judgment before a justice of the peace to file in the office of the clerk of the court of common pleas a transcript thereof. The effect of such filing with respect to the seizure of the chattels of the debtor is defined in section 5379: “Execution may be issued on such judgment at any time after filing the transcript as if the judgment had been rendered in court.”
With respect to the issuance of execution, the effect and the return thereof, executions issued by the clerk upon such transcripts are placed upon the same footing with those issued upon judgments of the court of common pleas. Nothing’ inconsistent with the judgment below was decided in Meier & Co. et al., v. Bank et al., 55 Ohio St., 446.

Judgment affirmed.